Lumpkin, J.
The demurrer in this case contains twelve grounds, but several of them make substantially the same point. It is contended, that the indictment states no legal offense; that it does not set out the license alleged to have been fraudulently altered; that it is not shown that the defendant made any attempt to use the license alleged to have been altered, to defraud the county, or how it was intended to defraud the county, or that he attempted to teach school in Hart county, or to draw public funds thereof; that no authority is shown in the county school commissioner, who issued the license, to do so; that it does not show clearly that the holder of a first-grade license had any more right than one holding a third-grade license, or was entitled to receive more pay, or was paid more in Hart county; that the license was not good in Hart county without being endorsed by the county school commissioner of that county; and it was Dot shown that there was any intent to induce him to endorse it, or that the defendant altered it with intent to induce the public-school authorities of Hart county to contract with him or authorize him to teach school; and that the county of Hart was not alleged to be a corporation.
We do not think there is merit -in any of the grounds of the demurrer, except one. The indictment was based on the act of December 18, 1900 (Acts 1900, p. 69; Van Epps’ Code Supp. § 6675). Under that act it is criminal to falsely and fraudulently forge or alter “any certificate or license issued by any county *136school commissioner of this State,” with intent to defraud the State or any county thereof. It is not necessary to allege the authority of the commissioner to issue the license, or the details of the manner in -which the defendant intends to defraud the county, or that he has actually committed a fraud, or attempted to do so by overt acts. Travis v. State, 83 Ga. 372; Shope v. State, 106 Ga. 226. The courts will take judicial cognizance of the fact that each county is a body corporate. Pol. Code, § 340 ; Civil Code, § 5148.
At common law, as a general proposition, when a written instrument formed apart of the gist of the offense charged,it was required to be set out verbatim, unless where a statute declared that it was not necessary. ' An instrument charged to be forged was not required to be set out verbatim, where -it was lost or destroyed, or in the defendant’s possession, or where access to it could not be had; in which event the disabling fact could be alleged, and the substance set out. 2 Bish. Crim. Proc. (4th ed.) §§401, 403, 404, 419; 1 Barb. Crim. L. 334; 2 McLain’s Crim. L. §§ 794, 796; Whar. Crim. P. & P. (9th ed.) §§167, 180. One of the principal reasons- given by the last-named author for the necessity for particularity in criminal pleading is, “to enable the defendant to prepare for his defense in particular cases, and to plead in all; or, if he prefer it, to submit to the court by demurrer whether the facts alleged (supposing them to be true) so support the conclusion in law as to render it necessary for him to make any answer to the charge.” § 166 (d). In England and in some of the United States there have been special legislative enactments on the subject. Id. § 412. But in the absence of statutory enactment, the general rule requires that there should be such a setting out of at least the material parts of the paper alleged to be forged or altered as would put the defendant upon notice of its contents. The exceptions need not be mentioned. In this State the niceties and technicalities required in indictments at common law have been largely swept away. Penal Code, § 929, supra; Studstill v. State, 7 Ga. 2; Berry v. State, 10 Ga. 517; Stephens v. State, 11 Ga. 240. In Johnson v. State, 90 Ga. 444, it is said that, “In our judgment, the section of our code above cited was not intended to dispense with the substance of good pleading. It simply means that an in*137dictment conforming substantially to its requirements will be sufficient, but it is not designed to deny to one accused of crime the right to know enough of the particular facts constituting the alleged offense to be able to prepare for trial.” In Haupt v. State, 108 Ga. 53, it is' said that “While in an indictment for forgery only the material parts of the instrument, as a contract, are required to be set out,” etc., thus recognizing the necessity for putting the defendant on notice of the material parts of the instrument alleged to have been forged or altered. It is not sufficient for the indictment to state conclusions or inferences in regard to the legal effect of the instrument. The decision in Watson v. State, 78 Ga. 349, was not based on a charge of forging or altering an instrument.
The indictment under consideration describes the instrument alleged .to have been altered as being “ what is commonly known as a license which authorizes a teacher to contract with the proper officers to teach in the public schools of said State, and authorizing the holder of such license to be paid for such teach-' ing out of the 'public-school fund.” In the latter part of the indictment occur the following words: “teachers of third grade license leing authorized to teach thereunder only one year from date thereof so as to receive pay from public-school fund received in said ceunty of Hart less pay for time taught than persons holding fint-grade liceuse authorizing them to teach three years from date (f said license.” Neither of these expressions contains any sufficierfc description or setting forth of the instrument, but rather a inert opinion of the grand jury or the solicitor-general as to the result; or legal effect of it. In the body of. the indictment certain vords forming part of the instrument are alleged to have been altered. They do not appear to have been consecutive words, but tv have occurred at different places in the license. It is impracticablefrom an inspection of the indictment to learn what were the covtents of the whole paper or of a substantial part thereof.
The ground of the demurrer to the effect that the writing or paper alleged to have been fraudulently altered was not sufficiently set forth in tffi indictment should have been sustained. The other grounds were properly overruled.

Judgment reversed.


¿1,1 the Justices concur, except Simmons, O. J., absent.